Citation Nr: 1726441	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-33 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral hearing loss disorder.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for a right upper extremity disorder.

5.  Entitlement to service connection for a left upper extremity disorder.

6.  Entitlement to service connection for a right lower extremity disorder.

7.  Entitlement to service connection for a left lower extremity disorder.

8.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and gastritis.

9.  Entitlement to service connection for a right ankle disorder.

10.  Entitlement to service connection for a left ankle disorder.

11.  Entitlement to service connection for a right knee disorder.

12.  Entitlement to service connection for left knee disorder.

13.  Entitlement to service connection for a cervical spine disorder.

14.  Entitlement to service connection for a right hip disorder.

15.  Entitlement to service connection for a left hip disorder.

16.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to COPD.

17.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to medication taken for a psychiatric disorder and hypertension.

18.  Entitlement to service connection for a cardiovascular disorder, to include pericarditis.

19.  Entitlement to service connection for hypertension.

20.  Entitlement to service connection for an eye disorder, to include allergic conjunctivitis and sensitivity to light, to include as secondary to a psychiatric disorder.

21.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1988 to February 1992.  He had subsequent service in the Navy Reserve, which included periods of active duty for training (ACDUTRA) and inactive duty for training, until March 2003.

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.

In January 2015, the Board remanded the case for additional development. 

In January 2016, the Veteran moved to advance his case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) based on financial hardship, noting general financial difficulties, past due rent and pending eviction.  38 U.S.C.A. § 7107 (a)(2) (West 2014).  See January 2016 statement and supporting documentation.  However, in a subsequent March 2016 VA treatment record, the Veteran indicated that his housing situation was stable, and that he was not worried about his housing situation in the near future.  As the record reflects that his housing situation has stabilized, and general financial difficulties do not meet the standard for advancement, the motion is denied.  Should the Veteran's financial and housing situation change, he is welcome to file another motion to advance at that time.

In regards to the claim of entitlement to service connection for obstructive sleep apnea, additional evidence was received following the most recent adjudication by the RO.  However, as the Veteran's substantive appeal was received after February 2, 2013, the Board may consider the newly received evidence in the first instance.  38 U.S.C.A. § 7105(e).  

In light of the evidence of record, the Board has recharacterized the Veteran's claims of service connection for allergic conjunctivitis and sensitivity to light as a single claim of service connection for an eye disorder, as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a back disorder, sleep disorder, bilateral upper and lower extremity disorders, gastrointestinal disorder, cervical spine disorder, acquired psychiatric disorder, ED, hypertension, eye disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not serve on active duty in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran does not have current bilateral hearing loss to an extent recognized as a disability for VA purposes.

3.  There is no competent evidence of a current right ankle disorder.

4.  There is no competent evidence of a current left ankle disorder.

5.  There is no competent evidence of a current right knee disorder.

6.  There is no competent evidence of a current left knee disorder.

7.  There is no competent evidence of a current right hip disorder.

8.  There is no competent evidence of a current left hip disorder.

9.  There is no competent evidence of a current cardiovascular disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for entitlement to service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for entitlement to service connection for a left ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for entitlement to service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for entitlement to service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for entitlement to service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for entitlement to service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for entitlement to service connection for a cardiovascular disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation under 3.317

The Veteran asserts that he served in the Southwest Asia theater of operations and is entitled to service connection under the provisions of 38 C.F.R. § 3.317 for disabilities due to undiagnosed illness or a medically unexplained chronic multisystem illness occurring in Persian Gulf Veterans.  See December 2013 Board Hearing Transcript (Tr.) at 17; see also November 2012 Notice of Disagreement.  

Persian Gulf veterans are entitled to service connection for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness in certain circumstances.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  A Persian Gulf veteran is defined as one who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, and the Red Sea.  38 C.F.R. § 3.317(e)(2).  

There is no indication in the record that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, either during active duty or ACDUTRA.  His service personnel records reflect that he served aboard the USS Constellation (CV-64) from November 1988 to August 1992.  In January 2015, the RO obtained a history of the USS Constellation from the Naval History Command website (www.history.navy.mil).  In February 1990, the USS Constellation left San Diego, returning to Philadelphia, Pennsylvania, Naval Shipyard for a three-year overhaul, which was completed in March 1993.  In the Veteran's September 1990 written statement, he indicated that the USS Constellation docked about June 1990 into Philadelphia.  The Veteran's DD Form 214 shows that he separated in February 1992 from active duty in Philadelphia.  Furthermore, his service personnel records show various periods of ACDUTRA in Charleston, South Carolina, Camp Lejeune, North Carolina, Gulfport, Mississippi, and Rota, Spain.  

Although the Veteran served during the Persian Gulf era, his service personnel records do not support his contentions that he served in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, the provisions of 3.317 do not apply in this case.  

Service Connection

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). 

In the absence of proof of a present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is due to his in-service exposure to boiler room noise without the benefit of hearing protection and thus service connection is warranted.  See December 2013 Board Hearing Tr. at 12.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385; Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

In the present case, the Veteran contends that he has bilateral hearing loss and that this disability had its onset in service.  He is competent to report hearing loss symptoms.  Regardless of such reports, however, the claim of service connection for bilateral hearing loss must be denied because there is no competent evidence of any current bilateral hearing loss as defined by VA at any time since the Veteran's claim of service connection for bilateral hearing loss was received in April 2009.

During a May 2009 VA audiologic examination, the Veteran's pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
10
LEFT
10
15
15
5
10

Speech audiometry revealed speech discrimination ability of 100 percent bilaterally.  The Board notes that the test used to arrive at the speech recognition score is not identified.  Therefore, it is not clear that the Maryland CNC test was used.  Clarification in this regard is not necessary, because if the Maryland CNC test was not employed, the results of the examination could not be considered, and if the test was employed, the results would still not evidence bilateral hearing loss.

During an October 2009 VA audiologic examination, the Veteran's pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
10
LEFT
10
15
10
5
10

The Veteran's Maryland CNC speech recognition score was 96 percent in the right ear and 100 percent in the left ear.

The Veteran has not undergone any other reported hearing examinations during the claim period and there is no medical or lay evidence of any other treatment for bilateral hearing loss during the claim period.  He is certainly competent to report the symptoms and history of his claimed bilateral hearing loss, and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the determination of whether a Veteran's bilateral hearing loss constitutes a hearing disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  

As application of 38 C.F.R. § 3.385 reflects that the Veteran does not have current bilateral hearing loss under VA law at any time since his claim was received in April 2009, service connection for this disability is not warranted.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran in this instance and the claim of entitlement to service connection for bilateral hearing loss must be denied.  

Bilateral Ankle, Bilateral Knee, and Bilateral Hip Disorders

The Veteran states that his bilateral ankle, bilateral knee, and bilateral hip disorders are a result of going up and down flights of stairs and ladders onboard his assigned aircraft carrier daily.  See December 2013 Board Hearing Tr. at 7; see also July 2013 VA Form 9.  

His service treatment records are negative for complaints, findings, diagnoses, or treatment of bilateral ankle, bilateral knee, or bilateral hip disorders.  Further, the Veteran has specifically reported that there were no injuries or falls during active service.  Id. at 8. 

Additionally, the Veteran's post-service treatment records are silent to any treatment or complaints of bilateral ankle and hip pain.  Notably, VA medical records reflect complaints of chronic bilateral knee pain, without an associated diagnosis.  See, e.g April 2015 VA treatment note.  A May 2015 X-ray was negative for arthritis or other abnormality.  The Veteran has not notified VA as to any relevant private treatment records.  

On review of the evidence, the Board finds that the preponderance of the evidence establishes that the Veteran ho no current bilateral ankle, hip or knee disability.  Mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez -Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001). 

The Veteran has provided a vague history to the effect that the rigors of service life, including walking up and down stairs and ladders, caused him to have ankle, knee, and hip pian.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis of bilateral ankle, bilateral knee, and bilateral hip disorders, fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of ankle, knee and hip pain, any actual diagnosis of an ankle, knee or hip disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The probative and persuasive evidence does not show that the Veteran has an underlying disability entity manifested by ankle, knee, or hip pain, and, such alone is not a disability for VA compensation purposes. 

As stated earlier, in the absence of a present disability, there can be no valid claim.  Brammer, supra.  Accordingly, because the Veteran does not have a current bilateral ankle, bilateral knee, and/or bilateral hip disorders, service connection must be denied. 

Cardiovascular Disorder

The Veteran contends that he has a cardiovascular disorder, to include pericarditis, which is casually or etiologically related to his active service.  See December 2013 Board Hearing Tr. at 16.  Specifically, he asserts that he had chest pain in service that has continued ever since.  Id.  The instant claim for service connection for a cardiovascular disorder, to include pericarditis was received in July 2009. 

Here, the evidence of record demonstrates that the Veteran has not had a diagnosed cardiovascular disability at any point during the appeal period.  Historically, a January 2009 VA electrocardiogram (EKG) revealed "possible" acute pericarditis.  However, a follow-up cardiovascular consultation in April 2009, to include an EKG, was normal.  Furthermore, subsequent chest X-rays, EKGs, and echocardiogram (ECHOs) were negative for a cardiovascular disorder.  A February 2009 chest X-ray showed no abnormality.  The Veteran complained of chest pain again in March 2009.  Contemporaneous chest X-rays were negative for an enlarged heart or pleural effusion.  

A February 2010 VA treatment record shows that the Veteran complained of a burning sensation that lasted for one year.  The stress test was negative for ischemia.  He was diagnosed with acid reflux.  An August 2010 VA examination shows no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, or congestive heart failure.  VA cardiac examination in March 2010 and August 2010 revealed no evidence of congestive heart failure or pulmonary hypertension.  Chest X-ray and ECHO were normal.  See March 2010 and August 2010 VA Examination Reports.  An October 2012 VA examination documented the Veteran's August 2012 cardiac stress injection that revealed no evidence of cardiac hypertrophy or cardiac dilatation.  There was normal perfusion and wall motion.  Notably, the October 2012 VA examiner determined that a review of the Veteran's VA medical records ruled out a diagnosis of pericarditis.  Furthermore, a December 2014 ECHO revealed no pericardial effusion.  

After a thorough review of the Veteran's claims file, to include STRs, the Veteran's lay statements, and VA records to include the December 2014 ECHO, the April 2014 VA examiner opined that the medical evidence does not reflect a current disability underlying the Veteran's chest pain.  

Thus, there is no competent evidence in the Veteran's medical records showing that he has been diagnosed with a cardiovascular disorder at any point during the appeal period.  Mere chest pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez -Benitez, supra.

Additionally, to the extent that the Veteran has claimed that he has pericarditis or that he has a heart disorder that is related to service, he is not competent to make such determinations.  Jandreau, supra.  These lay statements, therefore, are not afforded probative value.  In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cardiovascular disorder, to include pericarditis.  Therefore, his claim must be denied.  Brammer, supra.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is denied. 

Service connection for a left hip disorder is denied. 

Service connection for a cardiovascular disorder is denied. 


REMAND

The Veteran has been diagnosed with obstructive sleep apnea and acquired psychiatric disorders, to include major depressive disorder, adjustment disorder with anxious and depressed mood, and drug-induced mood disorder during the appeal period.  He contends that these disorders are due to his service-connected COPD.  As such, examinations are necessary in order to make a decision on these claims.  

The record also documents diagnoses of alcohol and substance abuse.  The Board notes that while service connection cannot be granted if the claimed disability is the result of the person's own willful misconduct or abuse of alcohol or drugs, it may be granted when the abuse of alcohol or drugs is a symptom of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Therefore, upon remand, the examiner is requested to specifically comment as to the etiology of the Veteran's alcohol and drug abuse and its relation, if any, to the other currently diagnosed psychiatric disabilities and the service-connected COPD. 

Moreover, the issues of entitlement to service connection for ED, an eye disorder, and hypertension are inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  Therefore, action on these claims is deferred pending completion of the remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In January 2015, the Board remanded the claim of entitlement to service connection for a gastrointestinal disorder to provide a medical opinion for the purpose of determining the nature and etiology of his disability.  However, while the post-remand record shows that the Veteran was provided VA medical opinions in May 2015 and April 2016, the Board does not find the provided opinions to be adequate.  The Veteran testified that following his January 1989 in-service treatment for gastritis, he continued to have the same symptoms.  Further, he continued to take acid reducing medication.  See December 2013 Board Hearing Tr. at 9.  The VA examiner impermissibly ignored the Veteran's lay testimony.  See Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that the Board errs when it relies on a medical opinion that impermissibly rejects the veteran's lay history solely because it is not corroborated by medical records).  As such, the Board finds that the May 2015 and April 2016 addendum opinions are noncompliant with the January 2015 remand instructions.  Accordingly, the issue of entitlement to service connection for a gastrointestinal disorder is remanded for an addendum opinion that adequately considers the Veteran's statements regarding the onset and continuity of his gastrointestinal symptomatology.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran asserts that his low back and cervical spine disorders are a result of going up and down flights of stairs onboard the aircraft carrier daily.  See December 2013 Board Hearing Tr. at 7.  Further, the Veteran reported that there were no injuries or falls during active service.  Id. at 8.  The medical evidence includes diagnoses of degenerative discogenic disease of the lumbar spine and degenerative disc disease of the cervical spine.  See August 2010 VA Examination Report; October 2012 VA Examination Report.  To date, VA has not obtained a medical opinion with regard to his claims, and one should be furnished following examination on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the October 2012 VA examination report includes diagnosis of bilateral upper extremity radiculopathy.  A June 2012 VA treatment record reflects the Veteran's complaint that back pain caused him to be unable to move his left leg.  As the remand of the other issues on appeal involves obtaining VA treatment records which may also provide a diagnosis for the Veteran's claim of entitlement to service connection for a bilateral lower extremity disability, the Board will delay adjudication of this matter until such records have been reviewed.  Harris, supra.  

As to the Veteran's claim for a TDIU, it is inextricably intertwined with the claims of service connection being remanded, as any determination as to those issues will impact the Veteran's claim for a TDIU, Board action at this time would be premature.  Thus, the issue of entitlement to a TDIU will be remanded.  Id.

Finally, an April 18, 2014 VA hospitalization note indicates that the Veteran was hospitalized for left shoulder instability.  However, the referenced hospital records have not been associated with the claims file.  On remand, the April 2014 left shoulder VA hospitalization records must be associated with the claims file.  Ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including:

(a) the left shoulder instability hospital records referenced in the April 18, 2014 VA treatment record; and
(b) records dated since April 2016. 

2.  Ask the Veteran to identify any outstanding pertinent private medical records.  After securing any necessary authorizations, obtain records from any identified providers.

3.  After undertaking the above development, obtain an addendum to the April 2016 VA gastrointestinal opinion from a physician.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide an addendum opinion to address whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder had its onset in service or is otherwise related to his service or verified periods of ACDUTRA.

The examiner must consider the Veteran's statements regarding the reported history of onset and continuity of his gastrointestinal symptomatology relative to his period of active military service or verified periods of ACDUTRA.  The examiner should address the diagnosis of gastritis (January 1989) in the service treatment records, as well as the Veteran's statements that following his diagnosis of gastritis, he continued to have the same symptoms and continued to take acid reducing medication.

In providing the requested opinion, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records.

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for examination(s) by a qualified clinician examination to determine the nature and etiology of his acquired psychiatric disorder(s) and sleep disturbance.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

The examiner should address the following:

(a) Diagnose any sleep and acquired psychiatric disorders, to include major depressive disorder, adjustment disorder with anxious and depressed mood, drug-induced mood disorder.

(b) For any disability so diagnosed, is it at least as likely as not (50 percent probability or more) that such disability:

(1) had its onset in service or is otherwise related to his service or verified period of ACDUTRA;
(2) is caused by service-connected COPD; or 
(3) has been aggravated (worsened) by service-connected COPD.  

(c) If, as a result of the above inquiries, a psychiatric disorder and/or sleep disorder is service-connected, please also opine as to whether it is at least as likely as not that any diagnosed substance abuse disorder is (1) caused or (2) aggravated (worsened) by the service-connected psychiatric disorder.

The examiner(s) is/(are) advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed cervical spine, back, and bilateral upper and lower extremity disorders.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

The examiner should address the following:

(a) Identify all current low back, cervical spine, bilateral upper and lower extremity disabilities.

(b) For each disability so identified, is it at least as likely as not (50 percent probability or more) that such disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise related to his service or verified periods of ACDUTRA?

(c) If and only if the above inquiry results in a positive nexus opinion for a cervical spine or low back disorder, the examiner should also address whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral upper or lower extremity disorder is (1) causally related to or (2) aggravated (worsened) by the cervical spine or low back disorder.

The examiner must specifically acknowledge and discuss the Veteran's report that he suffered from these disorders during service and since service as a result of going up and down flights of stairs onboard his aircraft carrier daily.  

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6.  Then readujudicate the claims, to include entitlement to a TDIU. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


